Citation Nr: 0947787	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include callosities and fungus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  Service personnel records in the Veteran's claims file 
verify his status as a combat Veteran, specifically his 
receipt of the Purple Heart and the Combat Infantryman Badge.  
38 U.S.C.A. § 1154(b) (West 2002).

This matter is on appeal from a June 2006 rating decision 
rendered by the St. Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).

As reflected on the title page of this decision, the Board 
has slightly recharacterized the issue on appeal.  A 
claimant's identification of the benefit sought does not 
require any technical precision.  Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows what symptoms he is experiencing and that are causing 
him disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission.")  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim"); 38 
C.F.R. § 3.159(c)(3).  Thus, given the Veteran's description 
of his claim, the Board finds that recharacterization of the 
issue to entitlement to service connection for a bilateral 
foot disability, to include callosities and fungus, is most 
appropriate and results in no prejudice to the Veteran, as 
the claim is being granted.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

As a procedural matter, additional evidence was added to the 
file without a waiver since the statement of the case was 
issued in March 2008 and before the case was certified for 
appeal.  As the claim is being granted, the Board concludes 
that there is no prejudice in proceeding with consideration 
of this case without affording the RO an opportunity to issue 
a supplemental statement of the case.  


FINDING OF FACT

A bilateral foot disability is causally related to active 
service.


CONCLUSION OF LAW

A bilateral foot disability, to include callosities and 
fungus, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that there was any 
error with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records are silent for any complaints or 
findings of a bilateral foot disorder.  In fact, January 1968 
induction and February 1970 separation examination results 
revealed normal foot and skin findings.   

Service personnel records reflect that the Veteran was 
stationed in Vietnam from September 1968 to September 1969.  
The Veteran's military occupational specialty (MOS) was 
listed as Light Weapons Infantry. 

VA treatment records dated in June 2003, July 2003, and March 
2004 reveal complaints of foot pain, corns, and callosities 
on the bottom of the feet.  In a June 2003 VA treatment note, 
the Veteran indicated that his feet had been deformed since 
Vietnam.  The examiner assessed callus on feet, rule out flat 
feet.  A July 2003 VA podiatry consultation revealed 
assessments of hallux valgus, pes planus, and deformed 
metatarsal.  

An August 2005 private treatment record reflects complaints 
and findings of progressive onychomycosis of multiple digital 
nails, degenerative joint disease, and pes planus with 
neurologic changes.  A private physician indicated that 
records detailed cold weather exposure in Fort Lewis, 
Washington, which had compounded the progression of the 
Veteran's pain, limitation, and nail/skin abnormalities.  

Additional VA treatment records dated in May 2006 and January 
2007 note complaints of foot burning and flat feet.  An 
August 2007 treatment record details repeated complaints of 
jungle rot and reflects an assessment of chronic, 
intermittent foot rash with dry and pruritic areas on feet.  
The examiner also discussed normal sensory findings and noted 
that the Veteran had thick, discolored toenails.  An October 
2007 VA podiatry clinic consultation revealed complaints of 
pain in the metatarsal heads area of both feet.  The examiner 
assessed prominent metatarsal heads, metatarsalgia, and 
calluses. 

In multiple statements of record, the Veteran asserted that 
he was treated for foot problems on active duty, and in his 
November 2006 notice of disagreement, the Veteran reported 
that he continues to have calluses and fungus on his feet 
after service in Vietnam, which involved walking through rice 
patties.  He indicated that in-service treatment for his 
claimed foot disorders was not documented in his records, as 
he was not able to go to sick call during his wartime 
service.  In his May 2008 substantive appeal, the Veteran 
discussed his contentions with even more specificity, 
indicating that he has a foot fungus that originated while he 
was a foot soldier walking around wet and humid Vietnamese 
jungles for a year during his active duty service. 

Here, the Board finds that the Veteran's claimed bilateral 
foot disorder is the type of disorder capable of lay 
observation.  Barr v Nicholson, 21 Vet. App. 303, 310 (2007); 
see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).  Based on 
the foregoing evidence, the in-service incurrence of a 
bilateral foot disorder, consistent with activities incurred 
during the Veteran's combat service in Vietnam, has been 
shown by competent and satisfactory lay evidence.  The 
Veteran's lay testimony has also established continuity of 
the claimed foot disorder since service and the record is 
replete with current medical findings of a bilateral foot 
disorder manifested by callosities and chronic foot rash.  
Finally, the Veteran has also provided competent lay evidence 
to relate his currently diagnosed foot disorder to events 
during his active service.  Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  Significantly, there is 
also no evidence to the contrary.  

In view of the totality of the evidence, including the 
Veteran's documented MOS and conceded in-service combat 
exposure in Vietnam, his current complaints of a bilateral 
foot disorder and statements that it began during and 
persisted after service, and the current medical findings of 
callosities and foot rash of record, the Board finds that it 
is at least as likely as not that the Veteran's bilateral 
foot disorder was incurred as a result of his service.  

As the Veteran's current bilateral foot disorder has been 
determined to be related to active service, the Board finds 
that service connection for a bilateral foot disorder is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disability manifested by symptoms that include callosities 
and fungus is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


